* Case 1:05-md-01720-MKB-JO Document 7480 Filed 06/12/19

THRASH LAW FIRM, P.A.
1101 Garland Street
Little Rock, AR 72201

Martus'N. Bozernian.
mbézematt

thiashlawfirnipd.com

 

Jiine 11, 2019
Via Overnight Delivery

The Honorable Margo K. Brodie
United States District Judge
United States Courthouse

225 Cadman Plaza East
Brooklyn, New York 11201
Chambers: N 626

Re:

Page 1 of 1 PagelD #: 111105

Facsimile: 501-374-2222
Telephone: 501-374-1058

In. re. Payment Card Interchange Fee and Merchant Discount

Antitrust Litigation, Case No. 1:05-mc-1720 (MKB) (JO)

Dear Judge Brodie,

. Pursuant to Part 1.D. of this Court’s Individual Practices, I have enclosed with
this letter a spiral-bound copy of the Retailer and Merchant Objectors’ Motion for
Award of Attorneys’ Fees, Expenses, and Service Awards, along with the 17 exhibits to

that. decument, filed last Friday, June 7.

Respectfully Sybmitted,,.

  

Maréus Bozemani/
Counsel for the R&M Objectors

ec: All Counsel of Record (via ECF)

 

 
